Citation Nr: 9932312	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-12 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

The Board notes that the veteran, in his VA FORM 9, appeal to 
the Board, dated in August 1998, indicated in box 7A that he 
did not wish to appear personally at a hearing before a 
member of the Board.  Box 7b reflects that "[i]f you checked 
"yes" indicating that you and your representative (if any) 
desire a hearing, please specify what kind" by checking one 
of two offered choices:

"I will appear personally in Washington, D.C., before the 
BVA."  

"I will appear personally at a local VA office before the 
BVA."  

The veteran checked the second choice and added "(Local 
Hearing)."

The record reflects that a personal hearing was held at the 
RO on October 1998.  Because the record was not clear as 
whether the veteran also desired a hearing before a traveling 
member of the Board at the RO, the Board sent the veteran a 
letter in October 1999 requesting that he clarify his wishes.  
This correspondence to the veteran noted that if there was no 
response within 30 days from the date of the letter, it would 
be assumed that he still wanted a hearing before a member of 
the Board at the RO, and the case would be remanded for such 
a hearing.  No response was received from the veteran within 
30 days.  

Based on the above related sequence of events, the Board 
concludes that the record appears to demonstrate that a 
request remains outstanding for a hearing before a traveling 
member of the Board.  Accordingly, the case is remanded for 
the following:  

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Los Angeles, California RO before a 
member of the Board.  Subsequent to this 
hearing, or if the veteran withdraws his 
request for a hearing or does not appear 
at a scheduled hearing, the case should 
be returned to the Board, in accordance 
with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












